Citation Nr: 0414002	
Decision Date: 06/01/04    Archive Date: 06/10/04	

DOCKET NO.  00-17 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date, prior to October 31, 1997, 
for a grant of a total compensation rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J. R.




ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to September 1968.  

This matter arises from a December 1999 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The RO granted entitlement to a 
TDIU effective October 31, 1997.  Following compliance with 
the procedural requirements set forth in 38 U.S.C.A. § 7105 
(West 2002), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003).

In conjunction with the grant of a TDIU, the RO increased the 
disability evaluation for the veteran's service-connected 
lumbosacral strain with degenerative disc disease from 
20 percent to 60 percent effective the same date, October 31, 
1997.  

In a March 24, 2004, statement, the veteran's representative 
raised the additional issue of entitlement to a disability 
evaluation in excess of 20 percent from a date prior to 
October 31, 1997, for the veteran's service-connected 
lumbosacral strain with degenerative disc disease.  Of note 
is that the 60 percent disability evaluation assigned for the 
veteran's service-connected low back disability was the first 
instance that the veteran's service-connected disabilities 
met the threshold requirements for entitlement to a TDIU 
under the provisions of 38 C.F.R. § 4.16(a) (2003).  

As such, the question of an earlier effective date for an 
increased rating for the veteran's service-connected 
lumbosacral strain with degenerative disc disease is 
"inextricably intertwined" with the issue on appeal, i.e., 
entitlement to an earlier effective date for a grant of TDIU.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As 
such, that matter must be addressed prior to appellate 
disposition of the issue currently certified for appeal to 
ensure that the appellant has been accorded due process of 
law.  

Accordingly, this case is REMANDED for the following action:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The VBA AMC should review the claims 
file, and determine whether an earlier 
effective date for a grant of a 
60 percent disability evaluation for the 
veteran's service-connected lumbosacral 
strain with degenerative disc disease is 
warranted.  

3.  The VBA AMC should then readjudicate 
the issue currently on appeal, i.e., 
entitlement to an effective date for a 
grant of a TDIU prior to October 31, 
1997.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC.



                       
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


